Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 16, 2020

The Court of Appeals hereby passes the following order:

A20A1922. JASON DARRIUS MOBUARY v. THE STATE.

      In 2003, Jason Darrius Mobuary pled guilty to enticing a child for indecent
purposes. Mobuary filed a motion for out-of-time appeal and a motion for
appointment of counsel. The trial court denied both motions on December 11, 2019,
and Mobuary filed a notice of appeal from the trial court’s ruling on May 26, 2020.
We lack jurisdiction.
      OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
the order sought to be appealed. “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317, 317 (1) (454 SE2d
458) (1995). Because Mobuary’s notice of appeal was filed 167 days after the order
he seeks to appeal, it is untimely. We thus lack jurisdiction to consider the appeal,
which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/16/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.